Title: New York Assembly. Remarks on an Act for Raising Certain Yearly Taxes Within This State, [20 February 1787]
From: Hamilton, Alexander
To: 


[New York, February 20, 1787]
On that part of the bill, which enacts that a tax be laid on certain instruments of writing in the courts of justice, and which particularly effects the gentlemen of the law.

Col. Hamilton was of opinion that it was not proper to tax any particular class of men for the benefit of the state at large; but in the present instance it was to answer a very important purpose; it was putting in force that most excellent part of the constitution, which declares the judges should be independent of the legislature; this at present was not the case: He therefore supported the paragraph as it stood: Observing the salaries of the judges should be permanent; that they should neither fear the frowns, nor court the favor of the legislature; he believed it was right that this independence should arise from the tax proposed.
